Title: To Alexander Hamilton from Duc de Lauzun, 26 February 1781
From: Lauzun, Duc de
To: Hamilton, Alexander



a Lebonon [Connecticut] Le 26. fevrier 1781. 9h. du soir

Permettes moi Monsieur de vous adresser une lettre pour le Marquis De La Faiette, ne sachant ou il est; je ne veux point importuner son Excellence dans un moment ou tant d’affaires l’accablent. M. de Closen Aide de Camp de M. Le Comte de Rochambeau lui porte des depêches Importantes; M. Le Marquis de Laval paroit destiné a Comander un detachement de Grenadiers, et chasseurs de L’Armée françoise, je vous suplie de vouloir bien rappeller au Général que de quelque maniere qu’il me juge util je me trouverai heureux d’etre emploie, et qu’il veuille bien temoigner a M. de Rochambeau que ce choix ne lui sera pas desagreable. Recevés les excuses de mon Importunité, et les assurances de tous les sentiments d’estime, et de considération avec lesquels, j’ai l’honneur d’être, Monsieur votre trés humble et trés obeissant serviteur.
DLauzun
